Citation Nr: 0307887	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently rated 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In April 2001, after adjudicating other issues then pending 
on appeal, the Board remanded the claims for an increased 
rating for PTSD and a TDIU to the RO for further development 
and adjudicative actions.  

In April 2002 the Board again remanded the increased rating 
and TDIU claims to the Boise, Idaho, VA RO for further 
development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 2001 and April 2002 the Board remanded the claims 
for an increased rating for PTSD and a TDIU to the RO for 
further development.  

The Board determined that the veteran's attorney had raised 
the issue of service connection for substance abuse as 
secondary to service-connected PTSD.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  

The Board also determined that this issue was inextricably 
intertwined with the issues on appeal.  Harris v. Derwinski, 
1 Vet. App. 180 (1991), requires the adjudication of 
inextricably intertwined issues such as the issue presented 
here.  

The Board requested the RO to schedule the veteran for a VA 
special psychiatric examination for the purpose of 
ascertaining whether any causal relationship exists between 
his service-connected PTSD and drug and alcohol abuse, and 
the nature and extent of severity of PTSD.  The Board also 
instructed the RO to adjudicate the issue of service 
connection for drug and alcohol abuse as secondary to 
service-connected PTSD.  

The evidence indicates that the veteran temporarily moved to 
the area under jurisdiction of the Boise, Idaho, VA RO, 
sometime prior to August 20, 2001.  He was expected to return 
to the Seattle, Washington area in November 2001.  

An internal VA memorandum dated on May 17, 2002 indicates 
that the veteran had permanently returned to the Seattle, 
Washington.  It also indicates that he had withdrawn his 
claim; however, neither the veteran nor his representative 
have submitted in writing a request withdrawing the June 2000 
substantive appeal.  38 C.F.R. § 20.204 (2002).  Subsequently 
the RO obtained the veteran's most recent VA medical 
treatment records.  They show he was receiving outpatient 
treatment at the Portland, Oregon VA Medical Center since 
January 2002.  

The evidence shows the Seattle, Washington VA RO requested a 
PTSD compensation examination in accordance with the Board's 
prior remand instructions.  It shows the examination was 
scheduled on December 2, 2002 and cancelled by the Medical 
Administration Service for failure to report.  

This January 2003 computer printout lists the veteran's 
current address as: 213 South 29th, Apt. C2, Billings, 
Montana, 59101.  There is no evidence of record showing the 
veteran received notice of the scheduled examination.  




The evidence also shows the Seattle, Washington VA RO 
temporarily transferred the claims folder to the Portland, 
Oregon VA Medical Center on November 8, 2001.  The expected 
return date was January 7, 2003.  

A February 10, 2003 Report of Contact shows the veteran's 
wife or ex-wife called the Seattle, Washington VA RO and 
stated he no longer lived with her.  There is no address or 
telephone number listed in the Report of Contact.  

A review of the record shows that the RO did not issue a 
rating decision on the issue of service connection for drug 
and alcohol abuse as secondary to service-connected PTSD.  

Instead, the RO issued a supplemental statement of the case 
in January 2003 on the pending issues on appeal.  
Consequently, the issue of service connection for drug and 
alcohol abuse as secondary to service-connected PTSD remains 
inextricably intertwined with the issues on appeal and must 
be adjudicated.  

Later in January 2003 the veteran's attorney filed a 
statement in support of the claim.  He argues that the RO 
failed to adjudicate the issues reasonably raised by the 
record.  He also argues that the RO failed to provide the 
veteran an adequate VA examination in accordance with the 
duty to assist as mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Because the RO has not yet complied with the April 2002 
development instructions, a remand for compliance is 
necessary.  The RO is advised that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should ask the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
he received for his service-connected 
PTSD and alcohol or drug abuse.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of his response, the RO should secure the 
complete VA clinical file, which should 
be obtained and associated with the 
claims file.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

3.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran for the purpose of 
ascertaining whether any causal 
relationship exists between his service-
connected PTSD and drug and alcohol 
abuse, and the nature and extent of 
severity of PTSD.

The claims file, copies of the criteria 
for rating PTSD, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.

The specialist in psychiatry should be 
requested to review the claims file and 
provide an opinion as to the likelihood 
that the veteran's alcohol or other 
substance abuse disorder is the result of 
his PTSD rather than primary or related 
to another disorder, if such is 
established in the record.

The examiner should be asked to express, 
in percentage terms, if possible, the 
likelihood that the veteran's alcohol or 
drug abuse disability is secondary to or 
is caused by the primary service-
connected PTSD.  Any consultations with 
other specialist(s) deemed necessary for 
a comprehensive evaluation should be 
obtained.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD, and from alcohol and/or drug 
abuse and any other psychiatric disorders 
found on examination.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

A complete rationale should be offered 
for all opinions and conclusions 
expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the appellant's inextricably intertwined 
claim of entitlement to service 
connection for drug and alcohol abuse as 
secondary to service-connected PTSD, to 
include consideration of the holding in 
Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The RO should also review 
the rating increase and TDIU entitlement 
issues as warranted in light of the 
determination on the inextricably 
intertwined issue.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a statement of 
the case on the new issue (SOC) or supplemental statement of 
the case (SSOC) covering previously appealed issues as 
necessary.  The SOC/SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable laws and regulations.  
The case should be returned to the Board if in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, he is again 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2002).  

The veteran is also notified that where evidence requested in 
connection with an original claim on a claim for increase is 
not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  

Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  Where the 
veteran fails without adequate reason to respond to an order 
to report for a VA examination within 1 year from the date of 
request, the claim for such benefits will be considered 
abandoned.  38 C.F.R. § 3.158 (2002)



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


